******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    SEAN C. KEENAN v. PATRICIA A. CASILLO
                 (AC 34872)
                  Gruendel, Bear and West, Js.
       Argued February 10—officially released April 22, 2014

  (Appeal from Superior Court, judicial district of
Danbury, Hon Howard T. Owens, Jr., judge trial referee
 [motion to remove guardian ad litem]; Adelman, J.
                   [judgment].)
 Samuel V. Schoonmaker IV, with whom was Wendy
Dunne DiChristina, for the appellant (plaintiff).
  Brendon P. Levesque, with whom were Karen L.
Dowd and, on the brief, Susan A. Moch, for the appel-
lee (defendant).
                          Opinion

   GRUENDEL, J. The plaintiff, Sean C. Keenan, appeals
from the judgment of the trial court awarding him and
the defendant, Patricia A. Casillo, joint legal custody
of their minor children, and ordering him to pay perma-
nent alimony and child support to the defendant. On
appeal, the plaintiff claims that the court erred in (1)
awarding the parties joint custody of the children, (2)
refusing to remove the guardian ad litem, and (3) award-
ing permanent alimony to the defendant. We affirm the
judgment of the trial court.
   The parties married in April, 2007. They have two
minor children, a daughter born in December, 2007, and
a son born in August, 2009. In October, 2010, the plaintiff
filed for the dissolution of their marriage, and sought
joint custody of their children. The defendant’s subse-
quent accusations of sexual abuse by the plaintiff
against their daughter changed the tenor of the parties’
relationship. The parties were unable to reach a settle-
ment, and a trial followed. The court thereafter issued
a memorandum of decision, finding that joint custody
was in the best interests of the children. It also ordered
the plaintiff to pay the defendant permanent alimony
and child support. This appeal followed.
   ‘‘The standard of review in family matters is well
settled. An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . Therefore, to
conclude that the trial court abused its discretion, we
must find that the court either incorrectly applied the
law or could not reasonably conclude as it did.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Demartino v. Demartino, 79 Conn. App. 488, 492–93,
830 A.2d 394 (2003).
                             I
   The plaintiff claims that the court erred in ordering
joint custody because it lacked the statutory authority
to do so. He alternatively argues that the court’s joint
custody orders are inconsistent with its findings and
the evidence. We disagree.
                            A
  The plaintiff first claims that the court lacked statu-
tory authority to award joint custody, thus depriving
him of due process of law. We disagree.
   The following undisputed facts are relevant to this
issue on appeal. When the plaintiff filed his complaint
in October, 2010, he asked for joint custody of the minor
children. After the defendant accused the plaintiff of
improper sexual contact with their daughter in Novem-
ber, 2010, both parties moved for sole custody pendente
lite.1 The plaintiff, however, did not amend his com-
plaint to remove the requested relief of joint custody.
  Before trial began in April, 2012, the parties filed
proposed orders with the court. In those orders, the
defendant proposed that she receive sole custody of
the children, and the plaintiff similarly proposed that
he receive sole custody. During trial, however, the
defendant orally informed the court that she would be
seeking joint custody as an alternative to sole custody.
She subsequently filed a revised proposed custody and
parenting plan, stating that she ‘‘should have sole legal
custody of the minor children . . . . In the alternative,
the parties shall have joint legal custody of the minor
children, with final decision making authority to be with
the [defendant].’’
   In its decision, the court recognized that ‘‘[i]n order
to enter an order of joint legal custody, the court must
find that such an order in addition to being in the best
interests of the children is also based on an agreement
of the parties or upon motion of at least one of the
parents. Tabackman v. Tabackman, [25 Conn. App. 366,
368, 593 A.2d 526] (1991).’’ After concluding that such
requirements were met, the court ordered joint legal
custody.
   General Statutes § 46b-56a (c) provides: ‘‘If only one
parent seeks an order of joint custody upon a motion
duly made, the court may order both parties to submit
to conciliation at their own expense with the costs of
such conciliation to be borne by the parties as the court
directs according to each party’s ability to pay.’’ Our
precedent is clear, however, that ‘‘joint custody cannot
be an alternative to a sole custody award where neither
seeks it and where no opportunity is given to the recalci-
trant parent to embrace the concept. Further, it is signif-
icant that the statute contains no additional subsection
providing for a procedure in the event neither parent
seeks joint custody.’’ Emerick v. Emerick, 5 Conn. App.
649, 658, 502 A.2d 933 (1985), cert. dismissed, 200 Conn.
804, 510 A.2d 192 (1986).
  The plaintiff claims that the court lacked statutory
authority to grant joint custody to the parties in the
present case. He states that although he originally
thereafter filed pendente lite motions with the court
seeking sole custody of the children. The plaintiff also
claims that the defendant’s proposed orders of joint
custody were filed after the trial was completed, and
therefore do not take the place of a motion for leave
to amend or serve as a properly pleaded basis for joint
custody. Consequently, the plaintiff concludes that he
was deprived of his constitutional right to due process
because he lacked notice that the court was considering
an award of joint custody, and he therefore was not
given an opportunity to be heard on the matter.
   Our previous decision in Giordano v. Giordano, 9
Conn. App. 641, 520 A.2d 1290 (1987), is dispositive of
this issue. In Giordano, ‘‘[a] request for joint custody
was made by the defendant in his answer and counter-
claim, but was not specifically raised by either party
thereafter during the course of the trial, although the
court inquired of some witnesses about custody
arrangements other than sole custody.’’ Id., 643. In that
decision, we stated: ‘‘When one of the parties has sought
joint custody in the pleadings, it is not error for the
court, in the exercise of its discretion, to award joint
custody.’’ Id., 645; see also Tabackman v. Tabackman,
supra, 25 Conn. App. 368 (‘‘[a] court may award joint
legal custody . . . if the parties agree to joint custody
or if one party seeks joint custody’’).
   In the present case, there was a pleading requesting
joint custody, namely, the plaintiff’s October 6, 2010
complaint.2 The court, therefore, had statutory author-
ity to grant joint custody to the parties, so long as it
found that it was in the best interests of the children.
   We further conclude that there was no violation of
due process. See In re Jason M., 140 Conn. App. 708,
716, 59 A.3d 902 (in order to afford due process, ‘‘[p]ar-
ties whose rights are to be affected are entitled to be
heard; and in order that they may enjoy that right they
must first be notified’’), cert. denied, 308 Conn. 931, 64
A.3d 330, cert. denied,          U.S.    , 134 S. Ct. 701,
187 L. Ed. 2d 564 (2013). In addition to the plaintiff’s
complaint, which sought joint custody, there was testi-
mony at trial about whether the parties could coparent.
The defendant’s attorney also indicated at trial that
her proposed orders would include a request for joint
custody. The plaintiff was therefore on notice that the
issue of custody, in general, was before the court and
that it had the authority to enter an order of joint cus-
tody. As a result, the plaintiff had a fair opportunity to
be heard on the issue.3
                             B
   The plaintiff alternatively claims that the court’s joint
custody orders do not logically and legally flow from
its findings and, consequently, should be vacated. We
do not agree.
  The following additional facts, as set forth in the
court’s memorandum of decision, are relevant to this
claim. When the defendant accused the plaintiff of
improper sexual contact with their daughter,4 ‘‘the
plaintiff responded with horror and then with anger.
. . . The anger, unfortunately, has not passed despite
the considerable period of time that has passed. It is,
to a large degree, that anger that calls into question
any joint custody arrangement for the two very young
children. . . . In [the plaintiff’s] words, expert help
would be required for the [parties] to come to [a] ‘com-
mon understanding of what happened and what did not
happen’ before it would be possible to coparent. . . .
   ‘‘The plaintiff is, by all accounts, an excellent parent
to both of his children. He is described as attentive and
attuned; appropriate and disciplined; and very loving.
. . . Nevertheless, the level of his anger is apparent
to all, and it calls his overall parental judgment into
question. . . . [His] anger has already had negative
consequences for his children just within the eighteen
months since [the parties] have lived apart. Most signifi-
cantly, his daughter experienced unnecessary anxiety
by his cancellation of her therapy last spring. . . .
[T]he plaintiff was upset that Dr. [Mary Frances] Sink
[the child’s therapist] would not speak to him on any
type of regular basis and that he was not informed that
the defendant was using a particular type of behavior
modification technique at her home on the therapist’s
advice. He withdrew his consent for the therapy and
insisted that a new, more cooperative therapist be hired.
. . . The matter was resolved when he agreed to
attempt to work out his relationship with Dr. Sink, and
she agreed to be more communicative. However, the
little girl was in some distress during the lull and both
the [guardian ad litem] and Dr. [Joan] Oppenheim [the
court appointed evaluator] noted that stance on the
part of the plaintiff [was] a poor parenting decision
given the situation. The court agrees. . . .
   ‘‘The court has very serious concerns about the par-
enting skills of the defendant. Her behavior around the
allegations of abuse in the fall of 2010 are very difficult
to understand. When she first claims to have seen the
abuse, she did nothing to stop it and even allowed the
plaintiff to have unsupervised access to the girl for two
more nights. . . . Despite ongoing concerns voiced by
the defendant during the investigation, she once again
does not seek to go forward with a hearing, but agrees
to provide the plaintiff with additional unsupervised
access to the children . . . . It is extremely difficult
to understand why she would agree to such terms if
she believed that her daughter had been molested. The
defendant testified that she felt that she had no choice,
but that testimony, along with the other troubling
behavior noted, makes the excuse very unconvincing.
  ‘‘In addition to the unexplained behavior . . . the
defendant was not at all consistent in to whom she
would make the allegations. She did not report it to the
children’s pediatrician even though she brought [both
children] to the office within days of reporting the
behavior to [the Department of Children and Families].
She brought the girl to a local emergency room after
one overnight visit [with the defendant] with the claim
that abuse had occurred and the child was complaining
of pain, but left the facility against medical advice with-
out allowing her daughter to complete the work up.
The defendant’s reason for leaving was entirely lacking
in credibility.
   ‘‘All of these inconsistencies, as well as others not
enumerated, call into question the quality of the defen-
dant’s parental decision-making. Either she knew the
allegations were false and there was nothing to protect
her children from, or she believed the truth of the allega-
tions and felt helpless to protect her daughter. A third
possibility is that she believed the allegations to be true
and just did not care enough to take action. Having
already indicated that the court does not find any evi-
dence of malicious intention on the part of the defen-
dant, the first possibility is to be ruled out. The last one
is also not a real possibility. That leaves a mother with
so little fortitude and so few personal resources that
she cannot protect her own child from a perceived
danger. Hardly an endorsement for a custodial parent.
   ‘‘The [guardian ad litem] recommended to the court
that, despite all of these very negative indicators, an
attempt to maintain a joint legal custodial arrangement
might still be in the best interests of the minor children.
It is partially due to the fact that the children are so
young that she believes they need the joint custodial
arrangement. She points to the fact that, at the present
time, there are no safety issues in either home and both
children are deeply and closely bonded to both parents.
She also sees the parents needing each other. Despite
the plaintiff’s claims that he can adjust his work sched-
ule to be the full-time custodial parent, that claim is
not very credible. The defendant, for her weaknesses,
is a fairly competent parent under most situations and
is available due to her disability to be a full-time mother.
Having a parent rather than a paid worker be the pri-
mary caregiver to the children is certainly preferable
if possible to arrange.
   ‘‘The statutory criteria for custody orders are spelled
out in . . . General Statutes § 46b-56 (c).5 In reviewing
those criteria, the court is struck by the inability of
either parent to significantly meet some of those criteria
individually. Neither parent, for example, has demon-
strated a great ability to understand or meet the ‘temper-
ament and developmental needs of the child.’ Ample
evidence of the defendant’s weakness in this area was
provided by the videotapes she made as part of her
litigation efforts, and the plaintiff’s lack of ability in this
area was also clear in his decision to terminate his
daughter’s therapy for a six week period. Clearly neither
parent has excelled in promoting the children’s relation-
ship with the other parent. The court recognizes that
there is a distinct possibility that the plaintiff would
quickly marginalize the defendant’s parental role if he
were given sole custody, while her past actions in this
litigation does not recommend her for that role either.
It would appear that the best interests of the children
would be served by forcing these parents to cooperate
with one another at least on a limited basis and with
an appropriate structure imposed on them.’’ (Footnotes
altered.) The court thereafter ordered the parties to
share joint legal custody of the two minor children.
   In deciding whether to order joint custody in a partic-
ular circumstance, § 46b-56 instructs the court to look
to the best interests of the child. Section 46b-56 (a)
provides in relevant part: ‘‘Subject to the provisions of
section 46b-56a, the court may assign parental responsi-
bility for raising the child to the parents jointly, or
may award custody to either parent or to a third party,
according to its best judgment upon the facts of the
case and subject to such conditions and limitations
as it deems equitable. . . .’’ Furthermore, § 46b-56 (b)
provides in relevant part: ‘‘In making or modifying any
order as provided in subsection (a) of this section, the
rights and responsibilities of both parents shall be con-
sidered and the court shall enter orders accordingly
that serve the best interests of the child and provide
the child with the active and consistent involvement
of both parents commensurate with their abilities and
interests. . . .’’
   The plaintiff claims that the court’s decision to award
joint custody does not logically and legally flow from
its findings. He states that the court found that he was
an excellent parent, whereas the court described the
defendant’s parenting skills as only fairly competent.
In the court’s full decision, however, it described, at
length, the strengths and weaknesses of both the plain-
tiff and the defendant with regard to their parenting. It
also cited the guardian ad litem’s recommendation that
an order of joint custody was in the best interests of
the children. After deliberating on the factors provided
in § 46b-56 (c), the court set forth various reasons for
ordering joint custody. Most important was the court’s
finding that due to the parties’ respective weaknesses,
neither the plaintiff nor the defendant would be the
proper sole custodial parent of the children. Rather, it
found that joint custody had the greatest potential to
serve the best interests of the children. ‘‘The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole.’’ (Internal quotation marks
omitted.) Demartino v. Demartino, supra, 79 Conn.
App. 492. The court’s findings were not clearly errone-
ous because they were supported by evidence in the
record. We therefore conclude that the joint custody
order logically and legally flows from the court’s eviden-
tiary findings and from its determination of what was
in the best interests of the children.
                            II
   The plaintiff next raises claims regarding the guardian
ad litem. The plaintiff argues that the court erred in
refusing to remove Attorney Sharon Wicks Dornfeld as
the guardian ad litem, and that it further committed
plain error by allowing Dornfeld, who was also serving
as the attorney for the minor children, to abandon her
role as attorney to testify at trial as the guardian ad
litem. He lastly argues that the court improperly dele-
gated judicial authority to Dornfeld. We do not agree.
   The following additional facts are relevant to the
resolution of the aforementioned claims. Dornfeld
served as the guardian ad litem for the minor children
beginning on November 8, 2010. Following an argument
between the parties on November 17, 2010, regarding
the defendant’s allegation that the plaintiff sexually
abused their three year old daughter, the defendant
filed a complaint with the local police department, and
the plaintiff was arrested. A protective order was issued,
requiring the plaintiff to leave the home and mandating
that the plaintiff visit with the children under supervi-
sion. On November 23, 2010, however, the parties
entered into a stipulation in which the children would
not be supervised when with the plaintiff. Despite this
agreement, the defendant subsequently made a com-
plaint to the Department of Children and Families
(department) expressing concern that her daughter was
being sexually abused by the plaintiff.6
  In February, 2011, after the defendant filed her com-
plaint with the department, Dornfeld filed an ex parte
motion to modify the plaintiff’s parental access to
require supervised visitation. The court denied that
motion and found that ‘‘after weighing all of the testi-
mony and evidence . . . the best interests of the child
would be impaired by modifying the order of January
10, 2011, and that order is reinstated.’’ The plaintiff
thereafter filed a motion to remove Dornfeld as guard-
ian ad litem, which was denied by the court.
                            A
   The plaintiff first argues that the court erred in deny-
ing his motion to remove Dornfeld as the guardian ad
litem. We cannot agree.
   In the plaintiff’s motion to remove Dornfeld, he stated
that she, among other things, had abused and misused
her power as guardian ad litem, attempted to cover up
her negligent actions by pressuring and threatening the
plaintiff, and interfered with the ongoing independent
psychological evaluation of the parties. In his memoran-
dum in support of the motion for removal, he argued:
‘‘Dornfeld’s conduct and lack of objectivity has made
it impossible for her to fulfill the role of [guardian ad
litem] in a fair and nonprejudicial manner. As evidenced
in this motion, [Dornfeld] has engaged in gross miscon-
duct and has apparently become personally involved in
the situation in a manner designed to cover up her
failure to act, rather than to safeguard the best interests
of her ward[s].’’ He further stated: ‘‘Even if the court
concludes that [Dornfeld’s] conduct did not rise to the
level of misconduct, it has been unprofessional and has
undermined the plaintiff’s confidence in her ability to
act in the best interests of the child[ren] in such a way
that makes it impossible for her to continue in the role
of [guardian ad litem].’’
   The court denied the plaintiff’s motion to remove
Dornfeld as the guardian ad litem, finding that ‘‘[a]fter
a lengthy hearing and after considering the evidence
presented, the court finds that it is not unusual for a
party who is charged with misconduct, as in the present
case, to remonstrate.’’ The court then concluded that
it was ‘‘not satisfied after hearing all the evidence that
[Dornfeld] has manifested any bias or prejudice that
would affect the outcome of the case.’’
   The plaintiff claims that the court erred in denying
his motion to remove Dornfeld as the guardian ad litem.
He first argues that the court had ample evidence that
Dornfeld was acting outside the proper bounds of a
guardian ad litem. He also argues that Dornfeld was
attempting to manipulate the court in a way that preju-
diced his case, but in deciding on his motion to remove,
the court misapplied the best interests standard to
require a showing of future prejudice that would affect
the outcome of the case.
   A court is permitted to remove a guardian ad litem
in dissolution matters, subject to General Statutes § 45a-
132, which provides in relevant part: ‘‘(f) The guardian
ad litem may be removed by the judge or magistrate
which appointed the guardian ad litem, without notice,
whenever it appears to the judge or magistrate to be in
the best interests of the ward or wards of the guardian.’’
Multiple decisions of our Superior Court have interpre-
ted this statute to mean that ‘‘it is the burden of the
[moving party] . . . to allege and prove that the [guard-
ian ad litem] should be disqualified from representing
the interests of the minor child because her continued
representation prejudices the [moving party] from pros-
ecuting his case.’’ Petrone v. Connolly, Superior Court,
judicial district of New London, Docket No. FA-09-
4111149-S (May 8, 2013) (36 Conn. L. Rptr. 600); see
also Rubenstein v. Rubenstein, Superior Court, judicial
district of New London, Docket No. FA-96-0537581-S
(March 5, 2004) (moving party needs to prove prejudice
in prosecuting claim for custody based on prior or pre-
sent positions taken by guardian ad litem on behalf of
minor child).
  We conclude that the court did not err in denying
the motion to remove Dornfeld as the guardian ad litem.
The standard set forth in § 45a-132 focuses on the best
interests of the children. The court held that, after
reviewing all of Dornfeld’s allegedly improper actions,
she had not ‘‘manifested any bias or prejudice that
would affect the outcome of the case.’’ This broad stan-
dard, used by the court in the present case, encom-
passed the requirements as set forth by multiple
decisions of our Superior Court. Here, the court deter-
mined whether the outcome of the case had been preju-
diced in any manner, and, by answering in the negative,
it ensured that the best interests of the children were
protected. We therefore cannot say that the court erred
in denying the plaintiff’s motion to remove Dornfeld as
the guardian ad litem.
                            B
  The plaintiff further claims that it was plain error for
the court to allow Dornfeld to testify as the guardian
ad litem after she previously had acted as the attorney
for the minor children. We disagree.
   The court appointed Dornfeld as the attorney for
the minor children on April 29, 2011, and, after that
appointment, she testified at pendente lite hearings in
the dissolution action. After the case failed to settle,
Dornfeld sought to vacate her appointment as attorney
for the minor children. In her motion, she cited Rule
3.7 of the Rules of Professional Conduct, which pro-
vides that a lawyer shall not act as an advocate at a
trial in which she is likely to be a necessary witness.
She made clear, however, that ‘‘[t]he children, due to
their young ages, have not communicated any privileged
or confidential information to me.’’ The court thereafter
vacated Dornfeld’s appointment as attorney for the
minor children, and allowed her to testify at trial in her
capacity as guardian ad litem.
   The plaintiff did not preserve this claim in the pro-
ceeding before the trial court and now seeks review
pursuant to the plain error doctrine. ‘‘Codified in Prac-
tice Book § 60-5, [t]he plain error doctrine . . . is a
doctrine that should be invoked sparingly and only on
occasions requiring the reversal of the judgment under
review. . . . Success on such a claim is rare. Plain
error review is reserved for truly extraordinary situa-
tions where the existence of the error is so obvious
that it affects the fairness and integrity of and public
confidence in the judicial proceedings. . . .
   ‘‘We engage in a two step analysis in reviewing claims
of plain error. First, we must determine whether the
trial court in fact committed an error and, if it did,
whether that error was indeed plain in the sense that
it is patent [or] readily discernable on the face of a
factually adequate record, [and] also . . . obvious in
the sense of not debatable. . . . [T]his inquiry entails
a relatively high standard, under which it is not enough
for the [party] simply to demonstrate that his position
is correct. Rather, the party seeking plain error review
must demonstrate that the claimed impropriety was
so clear, obvious and indisputable as to warrant the
extraordinary remedy of reversal. . . . Because [a]
party cannot prevail under plain error unless it has
demonstrated that the failure to grant relief will result
in manifest injustice . . . under the second prong of
the analysis we must determine whether the conse-
quences of the error are so grievous as to be fundamen-
tally unfair or manifestly unjust.’’ (Citations omitted;
emphasis omitted; footnote omitted; internal quotation
marks omitted.) Clougherty v. Clougherty, 131 Conn.
App. 270, 273–74, 26 A.3d 704, cert. denied, 302 Conn.
948, 31 A.3d 838 (2011).
   In support of his argument that the court committed
plain error by permitting Dornfeld to testify, the plaintiff
cites General Statutes § 46b-129a (2) (D), which pro-
vides in relevant part: ‘‘No person who has served as
both counsel and guardian ad litem for a child shall
thereafter serve solely as the child’s guardian ad litem.’’
Section 46b-129a, however, is contained within chapter
815t of the General Statutes and is thus limited to juve-
nile matters. This statute does not control dissolution
matters like the present case. Rather, chapter 815j of the
General Statutes controls marital dissolution matters.
‘‘Where a statute, with reference to one subject contains
a given provision, the omission of such provision from
a similar statute concerning a related subject . . . is
significant to show that a different intention existed.’’
(Internal quotation marks omitted.) Hatt v. Burlington
Coat Factory, 263 Conn. 279, 310, 819 A.2d 260 (2003).
Chapter 815j does not have a similar limitation as that
in chapter 815t on a person serving both as a guardian
ad litem and as an attorney for the same minor children.
Such limitation, then, cannot be read into chapter 815j.
The plaintiff’s reliance on § 46b-129a (2) (D) is therefore
misplaced. As a result, we conclude that the court did
not commit plain error by allowing Dornfeld to testify
as the guardian ad litem after serving for a period of
time both as attorney for the minor children and as
their guardian ad litem.
                             C
   The plaintiff also argues that the court improperly
delegated its judicial authority to the guardian ad litem.
He argues that although courts have statutory authority
to appoint a guardian ad litem, the court must not dele-
gate its judicial authority to such person. More specifi-
cally, he claims that the court ordered joint legal
custody to the parties on terms substantially similar to
those set forth by the guardian ad litem in her recom-
mendations to the court; allowed the guardian ad litem
to select the parties’ coparenting therapist; and required
each party to select an individual therapist from a list
prepared by the guardian ad litem. This claim is
unavailing.
   ‘‘It is well settled authority that [n]o court in this
state can delegate its judicial authority to any person
serving the court in a nonjudicial function. The court
may seek the advice and heed the recommendation
contained in the reports of persons engaged by the
court to assist it, but in no event may such a nonjudicial
entity bind the judicial authority to enter any order
or judgment so advised or recommended.’’ (Internal
quotation marks omitted.) Nashid v. Andrawis, 83
Conn. App. 115, 120, 847 A.2d 1098, cert. denied, 270
Conn. 912, 853 A.2d 528 (2004). A court improperly
delegates its judicial authority to a guardian ad litem
when that person is given authority to issue orders that
affect the parties or the children. Such orders are part
of a judicial function that can be done only by one
clothed with judicial authority. Weinstein v. Weinstein,
18 Conn. App. 622, 628–29, 561 A.2d 443 (1989).
   In the present case, the court did not give Dornfeld
authority to make the final decision regarding custody
of the children, nor did it allow her to issue orders that
were binding on the parties. Rather, the court accepted
the recommendations that Dornfeld submitted to the
court and implemented them in its own orders. It also
accepted Dornfeld’s recommendations in choosing a
therapist for each of the parties. Dornfeld’s involvement
in this marital dissolution case, therefore, was proper.
A court is permitted to seek advice, and accept recom-
mendations, from the guardian ad litem. Nashid v.
Andrawis, supra, 83 Conn. App. 120. The plaintiff’s
disagreement with Dornfeld’s recommendations, and
the court’s agreement and adoption of those recommen-
dations in its orders, in no way supports a conclusion
that the court improperly delegated its judicial authority
to her.
                           III
  The plaintiff lastly claims that the court abused its
discretion in awarding permanent alimony to the defen-
dant. We disagree.
   The court, in its memorandum of decision, found
the following: ‘‘[M]any of the details of [the parties’]
finances are clear and undisputed including the fact
that the great majority of the family’s assets have been
spent during this litigation. The plaintiff has a base
salary exceeding three hundred thousand dollars gross
annually and historically has also received annual bonus
payments in six figure amounts. His most recent bonus
received a few months ago was almost equal to his base
salary. In addition to his salary, he enjoys generous
employment benefits that have significant financial
value to him. The defendant is on social security disabil-
ity benefits receiving less than sixteen thousand dollars
annually. The plaintiff argued during the trial that the
defendant can work, but that testimony was based on
his own observations, and he provided no medical testi-
mony or other expert opinion of any kind to support
his conclusions. An alimony award of some type is
clearly warranted in this matter based on the criteria
as set forth in . . . General Statutes § 46b-82.
   ‘‘The marital home is currently being marketed for
sale and has been on the market for just a little over
one year. . . . They also own the adjacent lot which
does not appear to be part of the four plus acres on
which the residence sits, but is being indicated as ‘avail-
able’ according to the listing information . . . . The
combined value of the real estate based on the financial
affidavits of the parties is over $1.3 million. . . .
   ‘‘A comparison of the financial affidavits . . . filed
with the court while the case has been pending shows
that approximately $365,000 in deferred income assets
were liquidated along with approximately $120,000 in
liquid bank accounts. A $50,000 loan against the plain-
tiff’s 401 (K) plan was taken, and he also liquidated a
large portion of the account. Most recently in early
April, 2012, the plaintiff’s stocks were sold valued at
approximately $61,000. He reported net proceeds from
that sale in the amount of $35,000. Testimony was
offered that the plaintiff, without permission, also sold
the defendant’s stocks originally purchased for $22,000,
and those funds were spent by the plaintiff on litigation
costs and other expenses. . . .
   ‘‘The court has considered all of the testimony offered
during the trial and its observation of the demeanor of
the parties and other witnesses. . . . Consideration
has also been given to the various statutory criteria for
. . . making financial orders . . . . A review of the
applicable case law was also conducted by the court.’’
(Footnote omitted.) The court then ordered the plaintiff
to pay permanent alimony to the defendant, in addition
to child custody payments.7
   ‘‘We will not reverse a trial court’s rulings regarding
financial orders unless the court incorrectly applied the
law or could not reasonably have concluded as it did.
. . . A fundamental principle in dissolution actions is
that a trial court may exercise broad discretion in
awarding alimony and dividing property as long as it
considers all relevant statutory criteria. . . . In
reviewing the trial court’s decision under [an abuse of
discretion] standard, we are cognizant that [t]he issues
involving financial orders are entirely interwoven. The
rendering of judgment in a complicated dissolution case
is a carefully crafted mosaic, each element of which
may be dependent on the other. . . . A reviewing court
must indulge every reasonable presumption in favor of
the correctness of the trial court’s action to determine
ultimately whether the court could reasonably conclude
as it did. . . . This standard of review reflects the
sound policy that the trial court has the opportunity to
view the parties first hand and is therefore in the best
position to assess all of the circumstances surrounding
a dissolution action, in which such personal factors
such as the demeanor and the attitude of the parties
are so significant.’’ (Internal quotation marks omitted.)
Kunajukr v. Kunajukr, 83 Conn. App. 478, 481–82, 850
A.2d 227, cert. denied, 271 Conn. 903, 859 A.2d 562
(2004).
  The plaintiff argues that an award of permanent ali-
mony to a forty year old woman after a three year
marriage was an abuse of discretion. He states that the
court failed to recognize that the defendant’s past health
concerns and receipt of social security benefits are
not conclusive proof that she is permanently disabled
from work.8
   ‘‘[Section] 46b-82 governs awards of alimony. That
section requires the trial court to consider the length
of the marriage, the causes for the . . . dissolution of
the marriage . . . the age, health, station, occupation,
amount and sources of income, vocational skills,
employability, estate and needs of each of the parties
. . . . In awarding alimony, [t]he court must consider
all of these criteria. . . . It need not, however, make
explicit reference to the statutory criteria that it consid-
ered in making its decision or make express findings
as to each statutory factor.’’ (Internal quotation marks
omitted.) Wiegand v. Wiegand, 129 Conn. App. 526, 536,
21 A.3d 489 (2011).
   The court did not abuse its discretion in awarding
permanent alimony to the defendant. The court cited
§ 46b-82 and thereafter described, in detail, the plain-
tiff’s and the defendant’s income and assets. Because
the court considered all of the relevant statutory crite-
ria, it is given broad discretion in awarding alimony
payments. Kunajukr v. Kunajukr, supra, 83 Conn. App.
481; see also McMellon v. McMellon, 116 Conn. App.
393, 396, 976 A.2d 1 (no bright line rule as to how long
a marriage must last for one party to be entitled to
permanent alimony), cert. denied, 293 Conn. 926, 980
A.2d 911 (2009). We therefore review the record only
to determine if the court correctly applied the law and
reasonably concluded that permanent alimony to the
defendant was appropriate under the circumstances of
this case. We conclude that it did.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Pendente lite motions address the temporary custody of the children
during the pendency of the action. In response to the parties’ motions, the
court ordered, pendente lite, that the plaintiff would have unsupervised
parenting with the minor children, and set forth a schedule. ‘‘[P]endente
lite orders, by their very definition, are orders that continue to be in force
during the pendency of a suit, action, or litigation. . . . Pendente lite orders
necessarily cease to exist once a final judgment in the dispute has been
rendered because the purpose is extinguished at that time.’’ (Citation omit-
ted; internal quotation marks omitted.) Milbauer v. Milbauer, 54 Conn. App.
304, 309, 733 A.2d 907 (1999).
   2
     At no time did the plaintiff seek to amend that complaint.
   3
     In fact, the plaintiff presented an expert who was questioned by the
plaintiff’s counsel about whether the plaintiff and the defendant could copar-
ent successfully.
   4
     The court stated that it ‘‘need not describe in detail the specific allegations
raised by the defendant against the plaintiff as there is no credible evidence
that they are true.’’ It went on to state, however, that ‘‘[i]n the same vein,
there is no credible evidence that the defendant fabricated them. Because
her allegations were not malicious in nature, how she came about to believe
these horrid things about [the defendant] is now simply not relevant. How
each party reacted to the allegations is, on the other hand, most relevant
to the court’s decision.’’
   5
     General Statutes § 46b-56 (c) provides: ‘‘In making or modifying any
order as provided in subsections (a) and (b) of this section, the court shall
consider the best interests of the child, and in doing so may consider,
but shall not be limited to, one or more of the following factors: (1) The
temperament and developmental needs of the child; (2) the capacity and
the disposition of the parents to understand and meet the needs of the child;
(3) any relevant and material information obtained from the child, including
the informed preferences of the child; (4) the wishes of the child’s parents
as to custody; (5) the past and current interaction and relationship of the
child with each parent, the child’s siblings and any other person who may
significantly affect the best interests of the child; (6) the willingness and
ability of each parent to facilitate and encourage such continuing parent-
child relationship between the child and the other parent as is appropriate,
including compliance with any court orders; (7) any manipulation by or
coercive behavior of the parents in an effort to involve the child in the
parents’ dispute; (8) the ability of each parent to be actively involved in the
life of the child; (9) the child’s adjustment to his or her home, school and
community environments; (10) the length of time that the child has lived
in a stable and satisfactory environment and the desirability of maintaining
continuity in such environment, provided the court may consider favorably
a parent who voluntarily leaves the child’s family home pendente lite in
order to alleviate stress in the household; (11) the stability of the child’s
existing or proposed residences, or both; (12) the mental and physical health
of all individuals involved, except that a disability of a proposed custodial
parent or other party, in and of itself, shall not be determinative of custody
unless the proposed custodial arrangement is not in the best interests of
the child; (13) the child’s cultural background; (14) the effect on the child
of the actions of an abuser, if any domestic violence has occurred between
the parents or between a parent and another individual or the child; (15)
whether the child or a sibling of the child has been abused or neglected,
as defined respectively in section 46b-120; and (16) whether the party satis-
factorily completed participation in a parenting education program estab-
lished pursuant to section 46b-69b. The court is not required to assign any
weight to any of the factors that it considers.’’
   6
     Following investigation, the department found that the allegations
were unsubstantiated.
   7
     The plaintiff was required to pay the defendant a weekly amount of $500
in child support and $1200 in alimony. Despite the use of the term ‘‘lifetime,’’
the court did not order that the alimony be nonmodifiable as to term or
amount. See General Statutes § 46b-86 (a); but see General Statutes § 46b-85.
   8
     Despite making this bald assertion, the plaintiff fails to point to evidence,
or a lack of evidence, that would support a conclusion that the court’s
assessment of the defendant’s health concerns was clearly erroneous. We
therefore only address his claim that the court’s alimony award was an
abuse of discretion.